JOHN R. GIBSON, Circuit Judge,
with whom McMILLIAN, BOWMAN, WOLLMAN and MAGILL, Circuit Judges, join,
dissenting.
After two appeals in this court and after two orders of remand by the Supreme Court, we stand essentially in the same position as we did after the first appeal. The vexing issue before us is distinguishing the municipal judge’s role as a final decision-maker from that of a final policymaker. There is no doubt that Judge Butler was the final decision-maker with respect to the discharge of Debbie Williams. I respectfully dissent from the court’s decision today, however, in its conclusion that Judge Butler was vested with final policy-making authority in the employment field. To observe the unchanging nature of the appeal, we need only examine the earlier statements in the dissenting opinions in this case. In the first appeal Judge McMil-lian, in his dissent, stated:
As the majority noted, the Supreme Court held in Monell that local governments can be sued directly under 42 U.S. C. § 1983 where “the action that is alleged to be unconstitutional implements or executes a governmental policy statement or custom.” [436 U.S.] at 690-91 [98 S.Ct. at 2035-36]. My disagreement with the majority lies in its interpretation of the following critical and oft-cited sentence from Monell: “[I]t is when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is responsible under § 1983.” Id at 694 [98 S.Ct. at 2037-38]. I do not read the Court’s words here, as the majority apparently does, to declare that any act of a city official to whom the city gave the discretion and final say-so to take such action, automatically becomes city policy, no matter how aberrant or personally motivated such action may be.
I fully agree with the majority that city policy or custom may, under certain circumstances, be made by individual officials, but I believe that the focus must always be whether the injury-inflicting act was a city policy or custom. Thus, it is actions taken by officials pursuant to delegated policymaking authority, as opposed to mere decisionmaking authority, that can subject the city to § 1983 liability.
In the present case, there was no evidence that Butler was delegated authority to set city personnel policy. Nor was it alleged that termination of employees who testified before a grand jury about *1406their supervisors’ alleged misconduct was a city custom.1 The evidence only established that Butler had discretion to hire and fire his own personal staff and that termination of Williams was the result of a personal vendetta and not the result of a decision made on behalf of the city. I conclude that under the particular facts of this case, § 1983 liability cannot be imposed on the city purely on the basis of Butler’s act.
Williams v. Butler, 746 F.2d at 444 (emphasis and footnote in original).
After remand by the Supreme Court for consideration in light of Pembaur, Judge Ross, in his dissent to the second decision by this court en banc, referred to Judge McMillian’s conclusion set forth above and stated:
Because there is insufficient evidence to support a finding that Butler had the authority to make final employment policy for the City, as opposed to mere final employment decisions for the City, the City cannot be held liable for Butler’s decision to fire Williams.
Even if Butler had somehow been given authority to make employment policy for the City, the facts in this case do not support a conclusion that Butler’s vengeful and self-motivated decision to fire Williams actually created employment policy for the City.
Williams v. Butler, 802 F.2d 296 at 303 (emphasis in original). Now, after Praprotnik, the court continues to hold that Judge Butler was vested with final policy-making authority. In spite of the district judge’s determination to this effect, I believe that this conclusion is unsupported.
Praprotnik emphasizes the importance of municipal policy. In outlining the four requirements of Pembaur, Justice O’Con-nor, in her plurality opinion, states:
First, a majority of the Court agreed that municipalities may be held liable under § 1983 only for acts for which the municipality itself is actually responsible, “that is, acts which the municipality has officially sanctioned or ordered.” 475 U.S., at 480, 106 S.Ct., at 1298. Second, only those municipal officials who have “final policymaking authority” may by their actions subject the government to § 1983 liability. Id., at 483, 106 S.Ct., at 1300. Third, whether a particular official has “final policymaking authority” is a question of state law. Ibid. Fourth, the challenged action must have been taken pursuant to a policy adopted by the official or officials responsible under state law for making policy in that area of the city’s business. Id., at 482-483, and n. 12, 106 S.Ct., at 1299-1300, and n. 12.
City of St. Louis v. Praprotnik, 108 S.Ct. at 924 (emphasis in original). Justice O’Connor’s opinion continues:
The city cannot be held liable under § 1983 unless respondent proved the existence of an unconstitutional municipal policy. * * * The mayor and aldermen enacted no ordinance designed to retaliate against respondent or against similarly situated employees.
Id. at 926. In discussing Civil Service Commission review of the employment decision at issue in Praprotnik, Justice O’Connor states:
It would be a different matter if a particular decision by a subordinate was cast in the form of a policy statement and expressly approved by the supervising policymaker. It would also be a different matter if a series of decisions by a subordinate official manifested a “custom or usage” of which the supervisor must have been aware.
Id. at 927.
In the case before us, the farthest reach of Arkansas law is to place final decision-making authority as to hiring and firing in the hands of the municipal judge. Nothing grants to the municipal judge final policy-making authority in these employment matters. Neither the court’s opinion today nor the concurring opinion establishes a source for any such authority. Finally, nothing in the record indicates that the judge’s deci*1407sion was cast as a policy statement, was condoned by those who were delegated policy-making authority by the City of Little Rock, or constituted part of a larger series of decisions manifesting a “custom or usage” of which such policy-makers must have been aware. The result is that the city has been held liable on no more than the theory of respondeat superior. I would reverse the judgment against the city.

 I believe that the majority incorrectly analyzed the “custom" element of Monell. The question is not whether Butler "customarily” hired and fired his own staff, but whether the constitutional injury-inflicting act, i.e., firing an employee in violation of her first amendment rights, was a city custom.